Citation Nr: 0831909	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-14 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus (Type 
II) due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDING OF FACT

The veteran had active service in the Republic of Vietnam in 
November 1966 and subsequently developed diabetes mellitus 
(Type II) that requires a restricted diet.


CONCLUSION OF LAW

Diabetes mellitus was incurred as a result of the veteran's 
active naval service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Diabetes mellitus (Type II) shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

Diabetes mellitus (Type II) developing in a veteran who was 
exposed to a herbicide agent during active military, naval, 
or air service will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 38 
C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. § 3.307(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
diabetes mellitus (Type II) on a presumptive basis because he 
was exposed to Agent Orange in the Republic of Vietnam.  
Specifically, he maintains that he was stationed aboard a 
naval vessel between July 1966 and September 1967 and that he 
went ashore on several occasions while the vessel was docked 
in Vietnam.

The veteran's DD Form 214 reflects that he was awarded the 
Vietnam Service Medal; that his military occupational 
specialty was stock clerk; that he had nearly two years of 
foreign and/or sea service; and that he served aboard the 
naval vessel identified in his statements.  However, the 
veteran's service records do not show that he served in 
Vietnam or that he disembarked while his vessel was stationed 
in Vietnam.

In support of his claim, the veteran submitted a statement 
from a former shipmate.  The shipmate indicated that, between 
July 1966 and November 1966, he and the veteran went ashore 
together in Da Nang and Cam Ranh Bay and that on these trips 
the veteran made arrangements for the vessel's stores.  He 
also indicated that he and the veteran once went ashore for a 
picnic in either Phan Rang or Chu Lai.

In addition to this statement, the veteran submitted 
photographs of himself, which he maintains were taken during 
his trips ashore, and a copy of a program for a prayer 
service.  Nothing in the photographs identifies their setting 
as Vietnam.  However, the program reflects that a prayer 
service was held at Cam Ranh Bay on November 6, 1966.

Finally, the veteran submitted an excerpt from the 
"Dictionary of American Naval Fighting Ships" concerning 
his naval vessel.  This excerpt shows that the vessel docked 
in Da Nang, Cam Ranh Bay, and Chu Lai between late August 
1966 and late November 1966.

In essence, the Board's decision on this issue turns on its 
determination regarding the credibility of the veteran's 
account of his service.  The Board finds that the veteran's 
statements in support his claim and that of his fellow 
shipmate are credible and are consistent with one another.  
Those statements are not contradicted by any official 
document or account; indeed, the evidence submitted by the 
veteran appears to corroborate his contentions.  Accordingly, 
the Board accepts the veteran's account of his service as 
true and finds that he had service in Vietnam during the 
Vietnam war.  He, therefore, is presumed to have been exposed 
to herbicides under 38 C.F.R. §§ 3.307 and 3.309.

Post-service medical records show that the veteran has been 
diagnosed with diabetes mellitus (Type II).  A December 2000 
private treatment record and a January 2003 VA examination 
report reflect that the veteran's diabetes requires 
management by a restricted diet.  The disability, therefore, 
has become manifest to a compensable degree.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2007).

Since the veteran is presumed to have been exposed to 
herbicides in military service, and since diabetes mellitus 
(Type II) became manifest to a compensable degree within the 
period specified under 38 C.F.R. § 3.307, a relationship 
between the veteran's diabetes and his military service is 
presumed.  Accordingly, the Board concludes that service 
connection for diabetes mellitus (Type II) is warranted.  


ORDER

Entitlement to service connection for diabetes mellitus (Type 
II) is granted.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


